Opinión de conformidad emitida por la
Jueza Asociada Se-ñora Fiol Matta.
Estoy conforme con la Sentencia que emite el Tribunal en el caso de autos. Entiendo que esta es producto de una correcta aplicación de nuestra decisión en Feliciano Martes v. Sheraton, 182 D.P.R. 368 (2011). particularmente en cuanto a la activación y tramitación de un caso prima facie *774al amparo de la Ley Núm. 115-1991, mejor conocida como la Ley de Represalias.(1)
Al amparo de la Ley Núm. 115, un reclamante puede probar su causa de acción de dos maneras. La primera es la típica de toda causa de acción en nuestro ordenamiento, la llamada acción ordinaria, en la que el demandante tiene que probar su caso mediante evidencia directa o circuns-tancial demostrando un nexo causal entre la conducta del demandado y el daño sufrido.(2) La segunda manera de probar su reclamo es estableciendo un caso prima facie. A esos efectos, la ley dispone como sigue:
El empleado podrá, además, establecer un caso prima facie de violación a la ley probando que participó en una actividad pro-tegida por las sees. 194 et seq .... y que fue subsiguientemente despedido, amenazado o discriminado en su contra de su empleo. Una vez establecido lo anterior, el patrono deberá ale-gar y fundamentar una razón legítima y no discriminatoria para el despido. De alegar y fundamentar el patrono dicha razón, el empleado deberá demostrar que la razón alegada por el patrono era un mero pretexto para el despido.(3)
Como se desprende de lo anterior, para poder establecer un caso prima facie al amparo de la Ley Núm. 115, todo lo que el empleado debe demostrar es que (1) participó en una actividad protegida y (2) que fue despedido, amenazado o discriminado subsiguientemente.(4) Este segundo requi-sito, a su vez, requiere la demostración de dos elementos: una acción adversa hacia el empleado y que dicha acción sea subsiguiente a la conducta constitutiva de actividad protegida. Es decir, que haya proximidad temporal entre ambos sucesos. En Feliciano Martes v. Sheraton, supra, re-solvimos que, si dicha acción adversa ocurre al poco tiempo *775de que el empleado haya incurrido en alguna actividad protegida, esto será suficiente para activar un caso prima facie. Ello es cónsono con el mandato legislativo que condi-ciona la existencia de un caso prima facie a que la acción adversa haya ocurrido subsiguientemente al ejercicio de la actividad protegida.
Si el empleado demuestra que, en efecto, llevó a cabo una actividad protegida y que subsiguientemente sufrió una acción adversa, ello será suficiente para establecer un caso prima facie. En dicho caso, corresponde al patrono demostrar que la acción adversa que tomó en contra del empleado estuvo justificada y libre de todo ánimo represivo.(5) De no presentar prueba a esos efectos o de esta ser insuficiente para derrotar el caso prima facie, el empleado prevalecerá en su causa. Si el patrono demuestra que no hubo ánimo de represalia o, en casos de despidos, que hubo justa causa, ello derrota el caso prima facie. Cuando esto ocurre, el empleado tiene una segunda opor-tunidad para presentar prueba que demuestre sus alega-ciones mediante preponderancia de la evidencia, como en cualquier otro caso civil. En ese caso, tendría una oportu-nidad para demostrar que las explicaciones presentadas por el patrono eran un mero pretexto.
El esquema probatorio establecido en la Ley Núm. 115, que facilita la activación de un caso prima facie, es parte de una importante política pública que protege a los traba-jadores y las trabajadoras para que, en caso de que acudan a los organismos gubernamentales, lo hagan sin miedo a ser castigados por sus patronos. De esta manera, la ley protege a los trabajadores y las trabajadoras, más que del capricho, de la venganza patronal. Con ello en mente, la Asamblea Legislativa estableció un mecanismo probatorio sencillo para estos casos. De lo contrario, es decir, si no existiera la posibilidad de presentar un caso prima facie como explicáramos anteriormente, los trabajadores se in-*776hibirían de ofrecer información valiosa a los foros guberna-mentales por miedo a ser víctimas de represalias y a no poder probar dicho castigo en un tribunal. En el caso de autos, al aplicar correctamente nuestra decisión en Feliciano Martes v. Sheraton, supra, el Tribunal reconoce y fortalece el esquema estatutario que nuestros legisladores diseñaron para proteger a la clase trabajadora en casos de represalias.

 29 L.P.R.A. see. 194 et seq.


 29 L.P.R.A. sec. 194a(c). “El empleado deberá probar la violación mediante evidencia directa o circunstancial.”


 íd.


 Sobre lo que constituye actividad protegida para efectos de la Ley Núm. 115, véase el Artículo 2 de dicho estatuto, 29 L.P.R.A. sec. 194a.


 Marín v. Fastening Systems, Inc., 142 D.P.R. 499, 511 (1997).